DISMISS; Opinion Filed March 21, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-01129-CV

                         NADINE R. KING-MAYS, Appellant
                                       V.
                    THE UNIVERSITY OF PENNSYLVANIA, Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-02254

                             MEMORANDUM OPINION
                           Before Justices Moseley, Francis, and Lang
                                    Opinion by Justice Lang
       The filing fee, the docketing statement, and appellant’s brief in this case are past due. By

postcard dated August 19, 2013, we notified appellant the $175 filing fee was due. We directed

appellant to remit the filing fee within ten days and expressly cautioned appellant that failure to

do so would result in dismissal of the appeal. Also by postcard dated August 19, 2013, we

notified appellant the docketing statement had not been filed in this case. We directed appellant

to file the docketing statement within ten days. We cautioned appellant that failure to do so

might result in dismissal of this appeal. By postcard dated January 21, 2014, we notified

appellant the time for filing her brief had expired. We directed appellant to file both appellant’s

brief and an extension motion within ten days. We cautioned appellant that failure to file a brief

and an extension motion would result in the dismissal of this appeal without further notice. To
date, appellant has not paid the filing fee, filed a docketing statement, filed her brief, filed an

extension motion, or otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




                                                     / Douglas S. Lang/
                                                     DOUGLAS S. LANG
                                                     JUSTICE


131129F.P05




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

NADINE R. KING-MAYS, Appellant                     On Appeal from the 101st Judicial District
                                                   Court, Dallas County, Texas
No. 05-13-01129-CV        V.                       Trial Court Cause No. DC-13-02254.
                                                   Opinion delivered by Justice Lang. Justices
THE UNIVERSITY OF PENNSYLVANIA,                    Moseley and Francis participating.
Appellee

        In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
        It is ORDERED that appellee THE UNIVERSITY OF PENNSYLVANIA recover its
costs of this appeal from appellant NADINE R. KING-MAYS.


Judgment entered this 21st day of March, 2014.




                                                   /Douglas S. Lang/
                                                   DOUGLAS S. LANG
                                                   JUSTICE




                                             –3–